internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-150284-02 date date number release date index number legend x plan agreement agreement y ein dear this is in response to your letter of date and subsequent correspondence requesting a ruling with respect to the plan which x intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 x is represented to be a public governmental entity created by laws of the state of y which is charged with the function of operating the multi-campus state university system of the state of y those eligible to participate in the plan are those individuals who render services to x and are characterized as an employee of x for federal income and wage withholding income purposes the plan does not extend coverage to independent contractors or to student employees of x employees become eligible to participate in the plan on becoming employees of x under the plan an employee may elect to defer compensation that would have been received for services rendered to x in any taxable_year until death severance_from_employment with x or until the occurrence of an unforeseeable_emergency the plan also includes a provision providing an automatic in-service distribution of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder and in sec_457 an eligible_employee becomes a participant by executing an agreement authorizing x to reduce the employee’s compensation by a specific amount and to contribute such amount to an account established on behalf of the participant under a_trust agreement the agreement must be entered into prior to the first day of the month in which compensation is paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the plr-150284-02 participant’s last three taxable years ending before he or she attains normal_retirement_age under the plan in addition the plan provides for the age plus catch-up_contributions described in sec_414 the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 participants are permitted to choose among various investment options under the plan for the investment of amounts in their accounts if a participant does not elect an investment option then a participant’s account is to be invested in a stable value fund with certain limitations a participant may elect the manner in which his or her deferred amounts will be distributed if the participant fails to make a timely election by the required_minimum_distribution date distribution will commence at the time and in the manner set forth in the plan the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that amounts of compensation deferred thereunder are to be transferred to and invested in a_trust described in sec_457 of the code for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the plan must be transferred to the trust within an administratively reasonable_time period the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to pledge transfer or encumbrance sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 of the code prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 of the code provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 of the code provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan plr-150284-02 unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 states that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 based upon the provisions of the plan summarized above we conclude as follows the plan constitutes an eligible_state_deferred_compensation_plan as defined in sec_457 of the code amounts of compensation deferred to the plan including any income attributable to the deferred_compensation will be includible in the gross_income of the recipient only for the taxable_year or years in which such amounts are paid to the participant under the plan the trust agreement established with respect to the plan under sec_457 is treated under sec_457 as an organization_exempt_from_taxation under sec_501 the right of the plan’s participants to choose among various investment options under the plan for the investment in their accounts does not adversely effect the plan status as an eligible_deferred_compensation_plan described in sec_457 of the code except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified the ruling will not necessarily remain applicable this ruling is directed only to x and applies only to the plan and trust submitted on date as revised by amendments dated date sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any plr-150284-02 conclusions in the ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours robert d patchell chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy of letter copy for sec_6110 purposes
